     Case 3:20-cv-02038-AJB-AGS Document 64 Filed 09/13/21 PageID.416 Page 1 of 3



1                             UNITED STATES DISTRICT COURT
2                           SOUTHERN DISTRICT OF CALIFORNIA
3     Ivan F. GOODLOW,                                    Case No.: 20-cv-2038-AJB-AGS
4                                        Plaintiff,       ORDER DENYING MOTION TO
                                                          COMPEL AND MOTION FOR
5     v.
                                                          SANCTIONS (ECF 58)
6     CAMACHO, et al.,
7                                    Defendants.
8
9          Plaintiff Goodlow moves the Court “to compel the litigation coordinator at Kern
10   Valley State Prison to produce log number # RJD-18-00459 audio or video [of] excessive
11   force” and mail it to the court. (ECF 58, at 1-2.) Defendants claim that “no audio or video
12   recordings exist” of the “use-of-force incident.” (ECF 59-1, at 11.) Goodlow also moves
13   the Court to “sanction” defense counsel for “distort[ing] what plaintiff was asking to be
14   sent to [the Court] and mak[ing] plaintiff seem incoherent[].” (ECF 58, at 1-2.)
15   A.    Motion to Compel Kern Litigation Coordinator to Mail Video
16         The Federal Rules of Civil Procedure do not provide a mechanism for parties to
17   demand that discovery evidence be mailed to the Court. As such, the Court denies
18   Goodlow’s request compelling the Kern Valley litigation coordinator to mail the Court the
19   “excessive force” video. Instead, the Court construes the motion as a request that
20   defendants produce the video to Goodlow himself.
21         If “a party fails to produce documents,” the “party seeking discovery may move for
22   an order compelling . . . production.” Fed. R. Civ. P. 37(a)(3)(B). But a motion to compel
23   “must include a certification that the movant has in good faith conferred or attempted to
24   confer with the person or party failing to make disclosure or discovery in an effort to obtain
25   it without court action.” Fed. R. Civ. P. 37(a)(1); see also CivLR 26.1 (“The Court will
26   entertain no motion pursuant to Rules 26 through 37, Fed. R. Civ. P., unless counsel will
27   have previously met and conferred concerning all disputed issues.”).
28

                                                      1
                                                                                  20-cv-2038-AJB-AGS
     Case 3:20-cv-02038-AJB-AGS Document 64 Filed 09/13/21 PageID.417 Page 2 of 3



1           Goodlow fails to certify that he made a good-faith attempt to meet and confer about
2    his request. (See ECF 58.) Defendants affirm that Goodlow made no such attempt.
3    (ECF 59, at 3.) Also, the Court cannot compel the disclosure of an item that does not exist.1
4    See Certified Nutraceuticals, Inc. v. Clorox Co., No. 3:18-CV-00744-W-KSC, 2020 WL
5    4339489, at *5 (S.D. Cal. July 28, 2020) (“It is well-established that the Court cannot
6    compel production of that which does not exist or is not in the possession and control of
7    defendants.” (citation and quotation marks omitted)). So, the Court denies Goodlow’s
8    motion to compel production of the “excessive force” video.
9          “If the motion [to compel] is denied,” the court must “require the movant . . . to pay
10   the party . . . who opposed the motion its reasonable expenses.” Fed. R. Civ. P. 37(a)(5)(B).
11   However, “the court must not order this payment if . . . other circumstances make an award
12   of expenses unjust.” Id. Goodlow’s indigent and incarcerated status “make an award of
13   expenses unjust.” (See ECF 58, at 1); Fed. R. Civ. P. 37(a)(5)(B). The Court thus declines
14   to impose reasonable expenses on Goodlow.
15   B.    Motion for Sanctions on Deputy Attorney General Anthony Padua
16         The Court rejects defendants’ contention that Goodlow violated Rule 11(b)’s “safe
17   harbor” provision. (ECF 59, at 2); see Fed. R. Civ. P. 11(d) (“[Rule 11] does not apply to
18   disclosures and discovery requests, responses, objections, and motions under Rules 26
19   through 37.”). Even so, defense counsel’s alleged actions—“distort[ing] what plaintiff was
20   asking to be sent to [the Court] and mak[ing] plaintiff seem incoherent[]”—do not fall
21   within any of the rule categories that authorize sanctions. (ECF 58, at 1); see Fed. R. Civ.
22   P. 37(b)-(f). Thus, the Court denies Goodlow’s motion for sanctions.
23
24
25
26
27
           1
            If defendants’ claim that the video doesn’t exist turns out to be false, then plaintiff
28   may pursue sanctions. See Fed. R. Civ. P. 37(d)(1)(A)(ii).
                                                   2
                                                                                  20-cv-2038-AJB-AGS
     Case 3:20-cv-02038-AJB-AGS Document 64 Filed 09/13/21 PageID.418 Page 3 of 3



1                                        CONCLUSION
2          Thus, the Court enters the following orders:
3          1.    Goodlow’s motion to compel the Kern Valley litigation coordinator to mail
4                the log number # RJD-18-00459 audio or video to the Court is DENIED.
5          2.    Goodlow’s motion for sanctions against Deputy Attorney General Anthony
6                Padua is DENIED.
7    Dated: September 14, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                          20-cv-2038-AJB-AGS
